DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa0 et al. (JP 2013-194617) (Arikawa).
	The examiner has provided a machine translation of JP 2013-194617. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1-2 and 4-5, Arikawa discloses a high-temperature gas turbine component having excellent heat resistance and corrosion resistance ([0001]) (corresponding to a turbine member). The gas turbine high-temperature component is a gas turbine blade including a base material made of an alloy containing, Ni, Co, or Fe, a bonding layer provided on the base material and a heat shielding coating provided on the bonding layer ([0005]) (corresponding to a thermal barrier coating film formed on a base material made of a heat resistant alloy; the thermal barrier coating film formed on the base material; the thermal barrier coating film is formed on a surface of the base material with a bonding layer interposed therebetween).
	Arikawa teaches the gas turbine blade has durability and reliability for use in a corrosive environment, such as when low quality fuel is used in the gas turbine ([0004]). The low quality fuel used in gas turbines includes high sulfur A heavy oil, B heavy oil and C heavy oil comprising alkali metals (Na, K) and vanadium (V) contained in sulfur ash ([0012]; [0014]) (corresponding to a turbine member in a heavy oil fired gas turbine engine using heavy oil containing sodium and sulfur). 
	Arikawa further teaches the heat shielding layer is made of ceramics, wherein the ceramic is a ZrO2-based ceramic ([0014]) (corresponding to a thermal barrier coating film including a ceramic material). The partially stabilized zirconia containing at least one selected from Y2O3, MgO, CaO, CeO2, Sc2O3, Er2O3, Gd2O3, Yb2O3, Al2O3, SiO2 and La2O3 ([0014]).
	Given that Arikawa discloses the heat shielding layer that overlaps the presently claimed ceramic material including partially stabilized zirconia containing Yb2O3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the partially stabilized zirconia containing Yb2O3, which is both disclosed by Arikawa and encompassed within the scope of the present claims (corresponding to ytterbia partially stabilized zirconia is used as the ceramic material of the thermal barrier coating film).
	Arikawa further teaches the porosity of the heat shielding layer is 10% or less ([0014]) (corresponding to a porosity of the thermal barrier coating film is 5% or more and less than 8%; the porosity is in a range of 5% to 6%). Although there is no disclosure that the porosity is determined by an area ratio, wherein the area ratio is an area ratio of a white portion in a binarized image, and wherein the binarized image is obtained by binarizing an optical micrograph taken of a cross section in a thickness direction of the thermal barrier coating film into the white portion corresponding to a pore portion of the thermal barrier coating film and a black portion by image processing, given that Arikawa discloses the porosity as the presently claimed and absent evidence criticality how the porosity is measured, it is an examiner's position that porosity disclosed by Arikawa meets the claim limitation.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Arikawa teaches the thermal barrier coating is formed by an atmospheric plasma spray method (i.e., thermally sprayed) ([0014]), it is noted that the present claims are drawn to a product and not drawn to a method of making (i.e., thermally sprayed). Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product’, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process (i.e., thermal spraying) and given that Arikawa meets the requirements of the claimed product, Arikawa clearly meets the requirements of the present claim.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (WO 2016/076305) (Kudo).
It is noted that when utilizing WO 2016/076305, the disclosures of the reference are based on US 2017/0226620 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2016/076305 are found in US 2017/0226620.
In reference to claims 1-2 and 4-5, Kudo teaches providing a heat shielding coating layer formed to cover the surface of a base material; the heat shielding coating includes a bond coat layer and  a top coat layer ([0069]). The top layer is formed by thermal spraying material containing ceramic to the surface of the bond coat layer ([0071]) (corresponding to a thermal barrier coating film including a ceramic material thermally sprayed and formed on a base material).
Kudo further teaches the base material is formed of a heat resistant alloy and is configured to be a turbine blade ([0067]-[0068]) (corresponding to a base material made of a heat resistant alloy constituting a turbine member; a turbine member comprising: the thermal barrier coating film formed on the base material). The heat shielding coating layer includes a bond coat layer on the surface of the base material ([0069]-[0070]) (corresponding to the thermal barrier coating film is formed on a surface of the base material with a bonding layer interposed therebetween).
Kudo further teaches the top coat layer has a porosity of 6% or less and is a zirconia-based ceramic, wherein the zirconia-based ceramic is ytterbia stabilized zirconia (YbSZ) which is zirconia (ZrO2) partially stabilized by ytterbium oxide (Yb2O3) ([0071]) (corresponding to ytterbia partially stabilized zirconia is used as the ceramic material of the film, and a porosity of the thermal barrier coating film is 5% or more and less than 8%; the porosity is in a range of 5% to 6%). Although there is no disclosure that the porosity is determined by an area ratio, wherein the area ratio is an area ratio of a white portion in a binarized image, and wherein the binarized image is obtained by binarizing an optical micrograph taken of a cross section in a thickness direction of the thermal barrier coating film into the white portion corresponding to a pore portion of the thermal barrier coating film and a black portion by image processing, given that Kudo discloses the porosity as the presently claimed and absent evidence criticality how the porosity is measured, it is an examiner's position that porosity disclosed by Kudo meets the claim limitation.
Kudo teaches a range of the porosity that overlaps the presently claimed range of the porosity.
Kudo differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
While there is no disclosure that the heat shielding coating is “in a heavy oil fired gas turbine engine using heavy oil containing sodium and sulfur”, however, the recitation in the claims that the turbine member is “in a heavy oil fired gas turbine engine using heavy oil containing sodium and sulfur” is merely an intended use.
Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Kudo disclose the turbine blade is configured as the base material and the heat shielding coating layer on the base material as presently claimed, it is clear that the heat resistant coating of Kudo would be capable of performing the intended use, i.e. in a heavy oil fired gas turbine engine using heavy oil containing sodium and sulfur, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arikawa as applied to claim 1 above, and further in view of Torigoe et al. (US 2013/0202912) (Torigoe).
In reference to claim 3, Arikawa teaches the limitations of claim 1, as discussed above.
Arikawa does not explicitly teach the thermal barrier coating in which thermal spray powder which has a particle size distribution in which a 10% particle diameter in a cumulative particle size distribution is 30 µm or more and 100 µm or less is used as ceramic spray powder for film formation, as presently claimed.
Torigoe teaches a turbine member having a thermal barrier coating (Abstract). The thermal barrier coating is formed by thermal spraying of thermal spray particles having a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm ([0013]) (corresponding to the thermal barrier coating film in which thermal spray powder which has a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm, is used as ceramic spray powder for film formation).
The thermal spray particles preferably have a maximum particle size of 150 µm, and preferably comprise not more than 3% of particles having a particle size of 30 µm, and not more than 8% of particles having a particle size of 40 µm ([0014]) (corresponding to the thermal spray powder has a maximum particle diameter of 150 µm or less, and the thermal spray powder contains particles having a particle diameter of 30 µm a ratio of 3% or less and particles having a particle diameter of 40 µm at a ratio of 8% or less).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Torigoe further teaches such a particle distribution provides improved thermal barrier properties for the ceramic layer and the generation of fine laminar defects within the ceramic layer is suppressed, enabling the production of a thermal barrier coating with improved durability to thermal cycling ([0015]).
In light of the motivation of Torigoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of Arikawa to be formed by thermal spraying of thermal spray particles having a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm, a maximum particle size of 150 µm and comprise not more than 3% of particles having a particle size of 30 µm, and not more than 8% of particles having a particle size of 40 µm, in order to provide a thermal barrier coating with improved durability to thermal cycling, and thereby arriving at the presently claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo as applied to claim 1 above, and further in view of Torigoe.
In reference to claim 3, Kudo teaches the limitations of claim 1, as discussed above.
Kudo does not explicitly teach the thermal barrier coating in which thermal spray powder which has a particle size distribution in which a 10% particle diameter in a cumulative particle size distribution is 30 µm or more and 100 µm or less is used as ceramic spray powder for film formation, as presently claimed.
Torigoe teaches a turbine member having a thermal barrier coating (Abstract). The thermal barrier coating is formed by thermal spraying of thermal spray particles having a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm ([0013]) (corresponding to the thermal barrier coating film in which thermal spray powder which has a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm, is used as ceramic spray powder for film formation). The thermal spray particles preferably have a maximum particle size of 150 µm, and preferably comprise not more than 3% of particles having a particle size of 30 µm, and not more than 8% of particles having a particle size of 40 µm ([0014]) (corresponding to the thermal spray powder has a maximum particle diameter of 150 µm or less, and the thermal spray powder contains particles having a particle diameter of 30 µm a ratio of 3% or less and particles having a particle diameter of 40 µm at a ratio of 8% or less).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Torigoe further teaches such a particle distribution provides improved thermal barrier properties for the ceramic layer and the generation of fine laminar defects within the ceramic layer is suppressed, enabling the production of a thermal barrier coating with improved durability to thermal cycling ([0015]).
In light of the motivation of Torigoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the heat resistant coating of Kudo to include thermal spray particles having a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm, a maximum particle size of 150 µm and comprise not more than 3% of particles having a particle size of 30 µm, and not more than 8% of particles having a particle size of 40 µm, in order to provide a thermal barrier coating with improved durability to thermal cycling, and thereby arriving at the presently claimed invention.
Response to Arguments
Upon further search and consideration, the previous 35 U.S.C. 103 rejections over Arikawa et al. (US 2005/0136249) is withdrawn from record. However, a new set of rejections has been set forth above. 
Therefore, Applicant’s arguments filed 08/05/2022 with respect to the rejections over Arikawa et al. (US 2005/0136249) have been considered but are moot because the new ground of rejection does not rely on Arikawa et al. (US 2005/0136249) for any teaching or matter specifically challenged in the argument.


Applicants primarily argue:
“The present claims are directed to a thermal barrier coating film that is used as a coating of the turbine member in the heavy oil fired gas turbine engine using heavy oil containing sodium and sulfur. See claim 1. In this regard, the inventors discovered that the thermal barrier coating is exposed to a molten salt containing sodium sulfate, which is generated by sodium and sulfur contained in the heavy oil, and the molten salt (e.g., Na2SO4 or the like) penetrates into the interior of the thermal barrier coating, and thus the thermal barrier coating made of ceramics is damaged by the penetrated molten salt. See Specification, para. [0031]. Further, in the case of using a heavy oil containing sodium and sulfur, due to the influence of molten salt penetration, the optimum porosity is different from the conventionally called optimum range of porosity. See id., para. [0102]. Thus, the inventors not only identified the aforementioned technical problem but also discovered the solution.
Kudo does not teach or suggest a thermal barrier coating film that is placed in an environment where heavy oil containing sodium and sulfur is used as fuel. Indeed, Kudo does not even mention heavy oil, sodium, and/or sulfur. See Kudo, entire reference. Therefore, the rejection must be withdrawn because Kudo does not teach the claimed subject matter.
Moreover, one skilled in the art would have no reasonable expectation of successfully making the claimed invention based on the disclosures of Kudo. See Proctor & Gamble v. TEVA Pharmaceuticals USA, Inc., 566 F.3d 994, 995 (Fed. Cir. 2009) (holding that to decide whether the claimed invention was obvious, a court must determine whether, at the time of the invention, a person having ordinary skill in the art would have had a reason to attempt to make the claimed invention and a reasonable expectation of success in doing so). As discussed above, Kudo does not teach or suggest a thermal barrier coating film that is placed in an environment where heavy oil containing sodium and sulfur is used as fuel, as required by claim 1. Indeed, Applicant discovered that molten salt containing sodium sulfate, which is generated by sodium and sulfur contained in the heavy oil, can penetrate into the interior of the thermal barrier coating and cause damage. From the teachings of Kudo, the skilled artisan could not reasonably expect to achieve the claimed subject matter.”
Remarks, p. 6-7
The examiner respectfully traverses as follows:
	While Kudo does not explicitly teach the heat shielding coating layer is used in a heavy oil fired gas turbine engine using heavy oil containing sodium and sulfur, the recitation in the claims that the thermal barrier coating film is “in a heavy oil fired gas turbine engine using heavy oil containing sodium and sulfur” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position, absent evidence to the contrary, that the intended use recited in the present claims does not result in a structural difference between the presently claimed thermal barrier coating film and the heat shielding coating layer of Kudo and that the heat shielding coating layer of Kudo is capable of performing the intended use. Therefore, given that Kudo disclose a heat shielding coating layer as presently claimed, it is clear that the heat shielding coating layer of Kudo would be capable of performing the intended use, i.e. being used in a heavy oil fired gas turbine engine using heavy oil containing sodium and sulfur, as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Further, given Kudo teaches the top coat layer of the heat shielding coating layer has a porosity of 6% or less and is zirconia (ZrO2) partially stabilized by ytterbium oxide (Yb2O3) ([0071]), as presently claimed, it is the examiner’s position when using ytterbia partially stabilized zirconia having a porosity selected from the overlapping portion of the range taught by Kudo, there would be a reasonable expectation of success to produce the heat resistant article having the porosity, including that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784